BAB, INC. - 8-K STOCK DIVIDEND FORM 8-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) Date of Report January 5, 2004 BAB, Inc. (Name of small business issuer in its charter) Delaware Commission file number 36-4389547 (State or other jurisdiction of incorporation or organization) 0-31555 (I.R.S. Employer Identification No.) 8501 West Higgins Road, Suite 320, Chicago, Illinois 60631 (Address of principal executive offices) (Zip Code) Issuer's telephone number (773) 380-6100 Item 1. Changes in Control of Registrant Not Applicable Item 2. Acquisition or disposition of Assets Not Applicable Item 3. Bankruptcy or Receivership Not Applicable Item 4. Changes in Registrant's Certifying Accountant Not Applicable Item 5. Other Events On January 5, 2004, BAB, Inc. announced that its Board of Directors approved and declared a semi-annual cash dividend of $0.02 per share, payable on February 2, 2004, to shareholders of record as of January 16, 2004. Item 6. Resignations of Registrant's Directors Not Applicable Item 7. Financial Statements and Exhibits Not Applicable Item 8. Change in Fiscal Year Not Applicable Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAB, Inc. (Registrant) /s/ Michael W. Evans January 5, 2004 (Signature) (Date) Michael W. Evans, Chief Executive Officer
